Citation Nr: 1413343	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-13 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a chronic lumbar strain, initially evaluated as 0 percent disabling prior to May 30, 2012 and 10 percent disabling thereafter. 

2.  Entitlement to an initial compensable disability rating for service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

These matters come before the Board of Veterans Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2012, the Board remanded the claim in order to provide the Veteran with new VA examinations since there was evidence that his disabilities may have worsened.  The Veteran was afforded VA examinations in May 2012.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

It is noted that the Veteran seeks service connection, or to reopen previously denied claims as applicable, for multiple disabilities including hypogonadism, hyperlipidemia, Frederickson classification Type II B, left ventricular hypertrophy, hypertension, osteoarthritis, hyperglycemia, sinusitis, hypertrophied nasal turbinate, diabetes mellitus and secondary polycythemia.  See statement of April 2012.  As the RO has not yet adjudicated these claims, they are referred to the RO for additional consideration.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and the Veterans Benefits Management System (VBMS) systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  Prior to May 30, 2012, the Veteran's chronic lumbar strain was manifested by occasional muscle spasms and pain on movement, but not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; objective neurologic abnormalities or, intervertebral disc syndrome (IVDS) with incapacitating episodes. 

2.  From May 30, 2012, the Veteran's chronic lumbar strain has been manifested by pain, flare-ups, subjective complaints of radiating pain in the lower extremities, forward flexion of 70 degrees and a combined range of motion of the thoracolumbar spine of 220 degrees, but without ankylosis, objective neurologic abnormalities or incapacitating episodes.

3.  The Veteran's allergic rhinitis is not productive of greater than 50 percent obstruction of the nasal passage on both sides; there is no evidence of complete obstruction on one side or evidence of polyps. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but not higher, for chronic lumbar strain, prior to May 30, 2012, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for a rating in excess of 10 percent for chronic lumbar strain from May 30, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2013).

3.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97 Diagnostic Code (DC) 6522 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In September 2006, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claims of service connection for a back condition and rhinitis.  The notice included information concerning how rating and effective dates are assigned.  Service connection was subsequently granted, and the Veteran appealed the assigned 0 percent ratings, effective September 27, 2006.  During the course of the appeal, the Veteran was assigned a 10 percent rating for chronic lumbar strain, effective May 30, 2012.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and VA treatment records.  The Veteran was also afforded VA examinations in February 2007 and May 2012.  These examinations were adequate for rating purposes because the examiners reviewed the Veteran's claims file; documented the Veteran's statements; conducted appropriate examinations and provided a detailed report of their findings.  Accordingly, the Board finds that the VA has met its duty to assist.  Therefore, the Board will address the merits of the claim.  

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased Rating for Chronic Lumbar Strain

The Veteran's lumbar spine disability has been evaluated under the general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.............................40

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height....10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran was afforded a VA examination in February 2007 where the examiner noted forward flexion to 90 degrees, with pain at 90 degrees; extension to 30 degrees, with pain at 30 degrees; right lateral bending to 30 degrees; left lateral bending to 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees for a combined range of motion of 240 degrees.  The examiner noted that repetitive testing did not elicit changes in degrees/motion.  He further noted that the Veteran was not having a flare-up at the time of the examination and was therefore unable to speculate the nature of the disability during a flare up.  

The Veteran did not report any medically incapacitating prescribed episodes over the previous 12 months.  He reported having daily flare ups with nagging type pain whenever he stands or sits for long periods of time.  He stated that he frequently has to change positions.  He reported problems with driving for extended period without breaks.  He also reported taking Motrin as needed for the pain.  He frequently has to change positions when sitting.   He denied unsteady gait, dizziness or the use of assistive devices.  Neurological testing revealed 1 + symmetric reflexes bilaterally for upper and lower extremities.  He had intact proprioception and fine touch bilaterally for upper and lower extremities.  The examiner opined that the Veteran's job as a lab technician was not significantly impacted by his back condition although the disorder mildly limited him and caused him to avoid strenuous activities such as lifting or heavy activities such as bending or twisting.  

A September 2007 outpatient treatment note from the Jacksonville Naval Hospital indicated that the Veteran complained of back pain with pain that radiated to his left buttocks.  It further noted that he was neurologically intact.  On examination, the physician noted normal movement of all extremities.  She further noted normal appearance of the lumbosacral spine, no muscle spasms and pain elicited by flexion.  No specific ranges of motion were noted.  A motor exam demonstrated no dysfunction.  An October 2007 physical therapy note indicated that the Veteran complained of pain at a level 8, on a scale of 1 to 10.  He complained that the pain was worse in the morning and decreased throughout the day.  On examination, the Veteran demonstrated full range of motion, except a straight leg test of both legs revealed limitation to 70 degrees due to stiffness.  No sensory abnormalities were noted.  A November 2007 VA physical therapy note indicated that the Veteran complained of pain at a level 7, on a scale of 1 to 10 with occasional muscle spasms bilaterally and numbness in left post thigh to the knee.  On examination, the Veteran demonstrated full range of motion, except a straight leg test of both legs revealed limitation to 80 degrees due to stiffness.  No further ranges of motions were noted.  The lumbosacral spine exhibited no spasms of the paraspinal muscles.   No sensory exam abnormalities were noted.  

The Veteran was afforded another VA examination in May 2012 where the examiner noted forward flexion to 85 degrees, with pain at 85 degrees; extension to 30 degrees, with pain at 30 degrees; right lateral bending to 30 degrees; left lateral bending to 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees for a combined range of motion of 235 degrees.  After repetitive use testing, the examiner noted forward flexion to 70 degrees; extension to 30 degrees; right lateral bending to 30 degrees; left lateral bending to 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees for a combined range of motion of 220 degrees.  The Veteran did not have guarding or muscle spasms of the thoracolumbar spine.  Although the examiner indicated that the Veteran did not have any functional loss, he noted that the Veteran suffered from pain on movement.  No radiculopathy or neurologic abnormalities were found.  The examiner also opined that the Veteran did not suffer from IVDS.  The Veteran reported that he was unable to lay or sit still without readjusting his posture.  He reported the pain as dull aching and constant which increased when he walked.  He did not report the use of any assistive devices. 


Prior to May 30, 2012

The Veteran's measured range of motion does not rise to a compensable level at any time prior to May 30, 2012.  The evidence of record, including lay statements provided by the Veteran does not show forward flexion of the thoracolumbar spine to be greater than 60 degrees but not greater than 85 degrees at any time prior to May 30, 2012.  Rather, forward flexion was reported as normal.  See February 2007 VA examination; September through November 2007 VA outpatient records; see also Plate V, 38 C.F.R. § 4.71a (2013).  Nor is there evidence that the Veteran exhibited a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  

However, special consideration has been given to the functional impact of pain, as the Veteran's main contention is that he experiences pain and muscle spasms.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although the VA examination during this period found no compensable limitation of motion, the Board finds credible, competent and probative the Veteran's reports of pain on use and muscle spasms.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury is recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  In this regard, the Court held in Burton that the application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Accordingly, a 10 percent evaluation, but no higher, is warranted for painful motion based on noncompensable limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Doubt has been resolved in the Veteran's favor in assigning the 10 percent evaluation; however, the evidence, including his statements does not show that a higher evaluation is warranted.

The Board has further considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca, 8 Vet. App. at 202.  However, a compensable rating for the Veteran's chronic lumbar strain is not warranted with consideration of these provisions.  Although the Veteran has complained of pain on movement, the available evidence does not suggest that loss of function due to pain equates to limitation of flexion greater than 30 degrees but not greater than 60 degrees. In this regard, the 2007 examiner specifically found that there was no limitation of motion on repetitive use.  It is also noted that the evidence did not show that the Veteran had muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour.

Further, the Board finds that the competent and probative evidence of record does not indicate neurologic impairment sufficient to warrant a separate disability rating.  The February 2007 VA examiner and September through November 2007 VA physicians noted no associated objective neurologic abnormalities or evidence of IVDS.  While a physician at the Naval Hospital in Jacksonville indicated that the Veteran's low back pain had features of left sciatica, it was ultimately determined that he was neurologically intact.  Although the Veteran is competent to provide evidence as to the symptoms he experiences -which include pain radiating down his buttocks - the objective medical evidence in this case demonstrates no neurological deficiencies associated with his service-connected disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (noting that only "associated objective neurological abnormalities" are evaluated separate) (emphasis added).  The neurological impairment at issue involves internal pathologies that are beyond the capacity for lay observation.  Its etiology and development cannot be determined through observation or by sensation such as feeling.  There is no evidence that the Veteran possesses the medical knowledge required to make such an assessment.  As such, the more probative medical evidence does not indicate that the Veteran has a neurological abnormality as a result of his service-connected chronic lumbar strain.

Accordingly, a 10 percent rating, but not higher, for the Veteran's chronic lumbar strain prior to May 30, 2012 is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  

From May 30, 2012

The Board further finds that the Veteran is not entitled to a rating in excess of 10 percent from May 30, 2012.  The evidence of record including the competent lay statements provided by the Veteran, does not show forward flexion of thoracolumbar spine to be greater than 30 degrees but not greater than 60 degrees or favorable ankylosis of the spine to warrant a rating in excess of 10 percent.  The evidence of record instead shows that the Veteran's lumbar spine disability is manifested by forward flexion to 85 degrees and to 70 degrees with repetitive motion testing.  

The Board has further considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca, 8 Vet. App. at 202.  However, an increased rating for the Veteran's chronic lumbar strain is not warranted with consideration of these provisions.  There is no evidence of excess fatigability, incoordination, swelling, or deformity.  Although the Veteran has complained of pain on movement, his range of flexion contemplating pain and repetitive use was to 70 degrees.  The Board also acknowledges the Veteran's reported limitations on walking and standing  and the need to adjust while sitting or lying down due to pain; however, this is contemplated by the assigned 10 percent rating.

Further, the Board notes that neither ankylosis nor incapacitating episodes are shown.  In addition, the evidence did not show that the Veteran has muscle spasms or guarding sufficient to result in an abnormal gait or spinal contour.  

Finally, the Board finds that the competent and probative evidence of record does not indicate an associated objective neurologic abnormality.  In that regard, the May 2012 VA examination did not reveal any radiculopathy or other neurological abnormalities.  
  
Accordingly, a disability rating in excess of 10 percent for the Veteran's chronic lumbar strain from May 30, 2012 is denied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  

IV.  Increased Rating for Allergic Rhinitis

The Veteran's allergic rhinitis has been evaluated as noncompensable under Diagnostic Code 6522, 38 C.F.R. § 4.97 (2013).  Under this code, allergic rhinitis without polyps but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation; and allergic rhinitis with polyps warrants a 30 percent evaluation.

At the February 2007 VA examination, the Veteran reported using Zyrtec and other agents to treat his allergic rhinitis.  He complained of a runny nose, itchy eyes and pressure in his sinuses that tended to worsen in the fall and spring.  He also reported interference with breathing through his nose and a frequent stuffy nose when he wakes up in the morning.  He denied excessive purulent discharge, dyspnea at rest or history of chronic sinusitis.  At the time of the examination, he was experiencing symptoms of the rhinitis.  On examination, the examiner noted that the Veteran's maxillary and frontal sinuses were nontender to palpation.  He noted some erythema in the nasal cavity, but no nasal obstruction.  No obvious nasal discharge was observed.  The Veteran reported that his job is not affected by his rhinitis.  
A June 2007 outpatient note from Jacksonville Naval Hospital indicated that the Veteran complained of nasal congestion and inferior turbinate hypertrophy.  He was currently taking Flonase which appeared to improve his symptoms.  The examiner noted that the Veteran had a long history of difficulty breathing through the nose, especially at night.  He noted no true symptoms of sinusitis, but symptoms of postnasal drip and constant rhinitis.  On examination, the physician noted nasal cavity abnormalities and nasal turbinate abnormalities.  The Veteran's mucosa was slightly erythematous and the nasal turbinates were two plus with excellent airflow bilaterally.  No nasal discharge was seen.

At the May 2012 VA examination, the examiner noted that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  He also noted that there was not complete obstruction on one side due to rhinitis; permanent hypertrophy of the nasal turbinates; polyps or any evidence of granulomatous conditions.  The examiner found no evidence of sinusitis; larynx and pharynx conditions; a deviated septum or any tumors of neoplasms related to the rhinitis.  The Veteran reported blockage on the right side of his nose and congestion.  The examiner opined that the Veteran's rhinitis does not impact his ability to work.  

The Board finds that a compensable rating is not warranted at any time during the appellate period.  The evidence does not reflect that the Veteran has rhinitis with polyps or that the Veteran has experienced more than 50 percent obstruction of both nasal passages or complete obstruction on one side to warrant a 10 percent rating.  Further, the Board has considered whether any other diagnostic codes would allow for a compensable evaluation during the initial rating period on appeal.  Diagnoses of sinusitis, granulomatous conditions, larynx and pharynx conditions or a deviated septum have been specifically excluded.  Therefore, Diagnostic Codes 6514, 6520, 6521, 6523 and 6524 do not apply.   

The Board notes the Veteran's reports of blockage on the right side of nose, congestion, difficulty breathing and stuffiness of the nose in the morning.  The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  Further, although the Veteran complained of blockage on the right side of his nose, neither VA examiner found complete nasal obstruction of a nasal passage after completing a thorough examination.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating, his statements are outweighed by the more probative medical evidence.  VA examiners have conducted examinations to specifically address the extent of obstruction and found that he does not have complete obstruction on one side.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial compensable rating for allergic rhinitis.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

V.  Extraschedular Consideration  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to referral for consideration of an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In regard to the Veteran's chronic lumbar strain, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations do not contemplate.  Specifically, the Veteran's service-connected chronic lumbar strain is manifested by muscle spasms and pain on use.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limited flexion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  The rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in sitting for extended periods and pain with certain activities.  In short, there is nothing exceptional or unusual about the spinal disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In regard to the Veteran's allergic rhinitis, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations do not contemplate.  Specifically, the Veteran's allergic rhinitis is manifested by congestion, trouble breathing and stuffiness of the nasal passageways.  The rating criteria specifically contemplate obstruction and blockage.  In this case, comparing the Veteran's disability level and symptomatology of allergic rhinitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with allergic rhinitis, the Board finds that the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
VI.  Total Disability Rating

Lastly, a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Veteran stated in his May 2008 VA Form 9 that he is self-employed as a dental laboratory technician with his business located in his home.  He claimed his service connected rhinitis and chronic back strain sometimes bother him for up to an hour to three days at a time and cause him to "seek refuge in [his] own house."  However, the Veteran has not alleged that his conditions render him unemployable.  At this point, therefore, there is no cogent evidence of unemployability and the issue of entitlement to a TDIU need not be addressed further.


ORDER

Entitlement to a 10 percent rating, but not higher, for a chronic lumbar strain, prior to May 30, 2012 is granted, subject to regulations applicable to the payment of monetary benefits. 

Entitlement to an increased rating in excess of 10 percent for a chronic lumbar strain from May 30, 2012 is denied. 

Entitlement to an initial compensable disability rating for allergic rhinitis is denied. 


____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


